Order entered December 13, 2017




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-17-00524-CR

                            JOSE ALBERTO CASTILLO, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-18492-T

                                               ORDER
       Before the Court is appellant’s December 8, 2017 second motion for extension of time to

file appellant’s brief. We GRANT appellant’s motion and ORDER the brief received December

12, 2017 filed as of the date of this order.


                                                        /s/   LANA MYERS
                                                              JUSTICE